THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE LAW, AND MAY
NOT BE SOLD, OFFERED FOR SALE, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE, OR FOREIGN SECURITIES LAWS COVERING ANY
SUCH TRANSACTION OR (B) SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 
COMMERCIAL TERM NOTE
 
$650,000.00
June 29, 2011
 
Rochester, New York

 
1.       Promise to Pay.
 
In the manner hereinafter specified, the undersigned ("Maker" or “Borrower”)
unconditionally promises to pay to the order of Neil Neuman (along with his
successors and assigns referred to as "Lender") the principal sum of SIX HUNDRED
FIFTY THOUSAND DOLLARS ($650,000.00), together with interest thereon at the
Applicable Interest Rate (defined below) from the date hereof until payment in
full (computed on the basis of the actual number of days elapsed over a year of
360 days).


2.       Interest and Principal Payments.


                                a.   The Applicable Interest Rate shall be equal
to 6.5%.


b.   Principal and Interest Payments.  The Principal Balance and interest shall
be due and payable in accordance with Schedule A, in forty-eight (48) equal
monthly installments commencing on August 1, 2011, and continuing on the same
day of each month thereafter with a final payment of $100,000 on August 1, 2015.


3.       Application of Payments and Prepayment.


Prepayment.  Maker may prepay the principal balance prior to maturity at any
time without penalty.


All payments by Maker hereunder shall be applied first to outstanding late and
other charges, then to accrued interest, then to Principal currently due, the
balance to prepayment of Principal. No prepayment of less than the full unpaid
balance shall relieve Maker of his obligation to pay his next installment
hereunder.


4.       Late Payment.


Maker shall pay to the Lender a late charge of five percent (5%) of any
installment not received by the Lender within ten (10) days after such
installment is due.


5.       Collateral.


The Commercial Term Note is secured by all of the machinery and equipment of
Plastic Printing Professionals, Inc. (d/b/a DSS Plastics Group) (the
“Collateral”), a 100% owned subsidiary of Document Security Systems, Inc.


6.           Usury.  All agreements between the Borrower and the Lender are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Lender for the use,
forbearance, or detention of the indebtedness evidenced hereby exceed the
maximum permissible amount under applicable law. If, from any circumstance
whatsoever, fulfillment of any provision hereof at the time performance of such
provision shall be due shall involve transcending the limit of validity
prescribed by law, the obligation to be fulfilled shall automatically be reduced
to the limit of such validity, and if from any circumstances the Lender should
ever receive as interest an amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of interest,
and, if the principal amount of this Note has been paid in full, shall be
refunded to the Borrower.
  
 
 

--------------------------------------------------------------------------------

 
 
7           Replacement of Note. If this Note is mutilated, lost, stolen or
destroyed, the Borrower shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Note, a new Note, but only upon receipt of evidence reasonably
satisfactory to the Borrower of such loss, theft or destruction and customary
and reasonable bond or indemnity, if requested.


8.           Events of Default.  The following constitute an event of default
(“Event of Default”):


a.           Borrower fails to pay any of its material liabilities, obligations,
and indebtedness to Lender and said failure continues for a period of thirty
(30) days after written notice of same from the Lender to the Borrower;


b.           Any warranty or representation now or hereafter made by the
Borrower in connection with this Note is untrue or incorrect in any material
respect, or any schedule, certificate, statement, report, financial data,
notice, or writing furnished at any time by the Borrower to the Lender is untrue
or incorrect in any material respect, on the date as of which the facts set
forth therein are stated or certified;


c.           A proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law or statute is filed
against Borrower which is not dismissed within sixty (60) days of its filing, or
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by
Borrower or the Borrower makes an assignment for the benefit of creditors or
Borrower takes any corporate action to authorize any of the foregoing;


d.           Borrower voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated; or
 
 
e.           Borrower becomes insolvent or fails generally to pay its debts as
they become due, and said failure continues for a period of thirty (30) days
after written notice of same from the Lender to the Borrower.


9.           Purpose.  The  Commercial Term Note proceeds shall be used by the
Borrower for payment in full of the Credit Agreement between Document Security
Systems, Inc. and Fagenson & Co. Inc. as Agent For Lenders, dated January 4,
2008.
 
10.           Miscellaneous.


a.           Authority and Enforceability; Etc. The Borrower hereby represents
and warrants to the Lender that:


i.           it has full power and authority and has taken or shall take all
required corporate and other action necessary to permit it to execute, deliver,
and perform all of its obligations contained in this Note, and any other
documents or instruments delivered in connection herewith, and to borrow
hereunder, and such actions to the best of its knowledge will not violate any
provision of law applicable to, or the organizational documents of, the
Borrower, or result in the breach of or constitute a default under any material
agreement or instrument to which the Borrower is a party or by which it is
bound, which default has not been waived in writing on or prior to the date
hereof;


ii.           this Note has been duly authorized and validly executed by and is
the valid and binding obligation of the Borrower enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other laws affecting creditors’ rights and remedies
generally, and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law); and


 
2

--------------------------------------------------------------------------------

 
 
iii.           neither the execution and delivery by the Borrower of this Note,
nor the performance by the Borrower of its obligations hereunder, requires the
consent, approval or authorization of any person or governmental authority,
which consent, approval, or authorization has not been obtained.
 
b.           Notices. All notices to any party required or permitted hereunder
shall be in writing and shall be sent to the address or facsimile number set
forth for such party as follows:


i.            If to the Lender:


Mr. Neil Neuman
16 Woodwind Lane
New Hempstead, NY 10977

 
ii.           If to Document Security Systems, Inc.:


Document Security Systems, Inc.
28 East Main Street, Suite 1525
Rochester, NY 14614
Attention: Chief Financial Officer 
 
ii          If to Plastic Printing Professionals, Inc.:


Plastic Printing Professionals Inc.
c/o Document Security Systems, Inc.
28 East Main Street, Suite 1525
Rochester, NY 14614
Attention: Chief Financial Officer 


Any such notice shall be deemed effectively given (i) upon personal delivery to
the party to be notified; (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(iii) three days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one day after deposit with a
recognized national overnight courier, specifying next day delivery.


c.           Waiver. No failure to exercise, and no delay in exercising, on the
part of the Lender, any right, power, or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.
 
d.           Amendments. Any term, covenant, or condition of this Note may be
amended or waived only by written consent of the Borrower and the Lender.
 
e.           Expenses. Any reasonable expense incurred by the Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the administration or enforcement of this Note and any other document
executed by the Borrower in connection with the obligations of Borrower
hereunder or any amendment hereto or thereto, or the exercise of any right or
remedy upon the occurrence of an Event of Default, including, without
limitation, the recording and filing fees to perfect the liens granted under any
related UCC filings and the costs of collection and reasonable attorneys’ fees
and expenses, shall be paid by the Borrower within 15 days of receiving written
notice thereof from the Lender. Any such expense incurred by the Lender and not
timely paid by the Borrower shall be added to the other obligations hereunder
and shall earn interest at the same rate per annum as the principal hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
f.           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict or choice of laws principles.
 
g.           Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. This Note shall not be assignable by any Lender
without the prior written consent of the Borrower, provided that the Lender may
assign or transfer any of its rights, privileges, or obligations set forth in,
arising under, or created by this Agreement to any entity controlled by,
controlling or under common control with the Lender. The Borrower may not assign
this Note without prior written consent of the Lender, provided that the
Borrower may assign this Note to any successor of all or substantially all of
its assets or business, or any entity surviving the merger, combination or
consolidation with the Borrower.
 
h.           Entire Agreement. This Note, the attached Schedule, and any other
agreement or instrument entered into in connection herewith contains the entire
agreement of the Borrower and the Lender with respect to the subject matter
hereof.
 
i.           Confidentiality. In addition to separate confidentiality agreement,
if any, the Lender will at all times keep confidential and not divulge, use or
make accessible to anyone the terms and conditions of this Agreement and the
transactions described herein, and any non-public material information
concerning or relating to the business or financial affairs of the Borrower to
which such party has been or will become privy relating to this Agreement,
except to its employees and advisors in such capacity, as required to perform
its obligations hereunder, if required by law or rules of the Securities and
Exchange Commission or any stock exchange on which its or its parent’s
securities are listed, or with the prior written consent of the Borrower.


[The remainder of this page intentionally left blank – Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Commercial Term Note to be
executed as of the day and year first above written.
  

       
PLASTIC PRINTING PROFESSIONALS, INC.
   
   
 
By:  
/s/ Philip Jones
   
Name: Philip Jones
Title: Secretary

 

       
DOCUMENT SECURITY SYSTEMS, INC.
 
   
   
 
By:  
/s/ Patrick White
   
Name: Patrick White
Title: Chief Executive Officer




       
Neil Neuman (Lender)
 
   
   
 
By:  
/s/ Neil Neuman
     

 